840 F.2d 18
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William P. TACK, Jr., Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 87-2236.
United States Court of Appeals, Sixth Circuit.
Feb. 19, 1988.

Before BOYCE F. MARTIN, Jr., and ALAN E. NORRIS, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
The plaintiff appeals the district court's order entered March 31, 1987 granting summary judgment for the Secretary in this Social Security action.  On October 9, 1987 the plaintiff filed a motion for extension of time to file appeal.  The district court granted this motion on November 9, 1987 and extended the time to appeal an additional sixty (60) days.  The plaintiff filed his notice of appeal on December 15, 1987.


2
Rule 4(a)(5), Federal Rules of Appellate Procedure, explicitly provides that a motion for extension of time to file a notice of appeal must be filed not later than thirty (30) days after the expiration of the original appeal time.  Pursuant to Rule 4(a)(1), the plaintiff had sixty (60) days from entry of judgment, i.e. until June 1, 1987, to file a notice of appeal.  The Rule requires that a motion for extension of time must be filed by July 1, 1987.  Therefore, the plaintiff's motion filed October 9, 1987 was not timely.    Donlin v. Watkins, 814 F.2d 273, 276 n. 1 (6th Cir.1987);  Williams v. United States, 553 F.2d 420 (4th Cir.1977).  The district court had no authority to grant any further extension of time for appeal and the notice of appeal filed December 15, 1987 does not confer jurisdiction upon this Court.    See Ali v. Lyles, 769 F.2d 204 (4th Cir.1985) (per curiam);  Felix v. Cardwell, 545 F.2d 92 (9th Cir.1976) (per curiam), cert. denied, 430 U.S. 90 (1977);  cf. United States v. Hoye, 548 F.2d 1271 (6th Cir.1977).  Accordingly,


3
It is ORDERED that this appeal is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.